Bermel v Vital Tech Dental Labs, Inc. (2020 NY Slip Op 06690)





Bermel v Vital Tech Dental Labs, Inc.


2020 NY Slip Op 06690


Decided on November 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 13, 2020

PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, CURRAN, AND TROUTMAN, JJ. (Filed Nov. 13, 2020.) 


MOTION NO. (373/20) CA 19-01578.

[*1]BRIAN A. BERMEL, PLAINTIFF-RESPONDENT,
vVITAL TECH DENTAL LABS, INC., DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER Motion for reargument or leave to appeal to the Court of Appeals denied.